There was no evidence to support the findings of the Workmen's Compensation Board that the claimant contracted typhoid fever or suffered any accidental injury from which typhoid fever naturally or unavoidably resulted in the course of his employment from food and drink consumed in the flood area to which he was assigned. The lack of any evidence connecting the disease with accidental injury in the course of employment may not be supplied by the statutory presumption (Workmen's Compensation Law, § 21; Matterof Daus v. Gunderman  Sons, Inc., 283 N.Y. 459, 466; Matterof Lorchitsky v. Gotham Folding Box Co., 230 N.Y. 8, 12).
The order of the Appellate Division and the award of the Workmen's Compensation Board should be reversed and the claim dismissed, with costs in this court and in the Appellate Division against the Workmen's Compensation Board.